DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/01/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(d) rejection of claim 12 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-5 and 11-15
Withdrawn claims: 				6-10 and 16-20
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 3, and 11-13
New claims: 					None
Claims currently under consideration:	1-5 and 11-15
Currently rejected claims:			1-5 and 11-15
Allowed claims:				None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holst (US 2013/0142904).
Regarding claim 1, Holst teaches a dairy product (corresponding to lactose-reduced  milk-related product) ([0050]) comprising a sweetened dairy composition (corresponding 
Regarding claim 2, Holst teaches the invention as disclosed above in claim 1, including the sweetened dairy composition comprises maximum amounts of lactose, glucose, and galactose of 3 wt.% ([0072]), 2 wt.% ([0074]), and 2 wt.% ([0076]), respectively, which overlaps the claimed content ranges. 
Regarding claim 3, Holst teaches the invention as disclosed above in claim 1, including the composition comprises at least 70 wt.% water ([0092]), which suggests amounts of non-fat milk solids that overlap the claimed content range.
Regarding claim 4, Holst teaches the invention as disclosed above in claim 1, including the dairy product comprises a product formulation comprising the sweetened dairy composition ([0050]-[0051]) and at least one additional ingredient ([0098]). 

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holst (US 2013/0142904) as applied to claim 1 above, in view of Wolever (Wolever, T.M.S., “Yogurt is a Low-Glycemic Index Food”, 2017, The Journal of Nutrition, vol. 147 (Suppl), pages 1462S-7S).
Regarding claim 5, Holst teaches the invention as disclosed above in claim 1, including the invention is intended to be healthier for the consumers who ingest it ([0011]).  It does not teach the glycemic index of the product to be 32-55.
However, Wolever teaches that foods with a high GI are associated with an increased risk of Type 2 diabetes (page 1462S, col. 2, paragraph 3 – page 1463S, col. 1, paragraph 1) and that foods with a glycemic index of 55 or less are categorized as having a low glycemic index (page 1463S, col. 1, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Holst to have a glycemic index of less than 55 as taught by Wolever.  Since Holst teaches that an object of the invention is to create a milk product that is healthier for consumers, but does not disclose a glycemic value, a skilled practitioner would be motivated to consult an additional reference such as Wolever in order to determine a suitable glycemic index for a healthy food product, thereby rendering the glycemic index obvious. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2017/0181443) in view of IDFA (“Definitions”, International Dairy Foods Association, March 2017, < https://web.archive.org/web/20171210124623/www.idfa.org/news-views/media-kits/milk/definition>).
Regarding claim 11, McCormick teaches a dairy product comprising a fermented sweetened dairy composition (corresponding to fermented dairy composition) ([0164]), the fermented sweetened dairy composition produced from hydrolyzing at least 80% of the lactose ([0129]) in a dairy material comprising 3.80-5 wt.% lactose ([0104]) into 
However, IDFA teaches that cultured milk, and yogurt have a minimum MSNF of 8.25% (page 1, paragraphs 2, 3, and 11).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of McCormick to have an MSNF of at least 8.25% as taught by IDFA.  Since McCormick teaches the production of a yogurt or cultured milk, but does not disclose an MSNF, a skilled practitioner would be motivated to consult an additional reference such as IDFA in order to determine a suitable MSNF content for a yogurt or cultured milk, thereby rendering the claimed MSNF content obvious.
Regarding claim 12, McCormick teaches the invention as disclosed above in claim 11, including the fermented sweetened dairy composition comprises a maximum of 0.76-1 wt.% lactose, a minimum of about 3.04-4 wt.% glucose, and a minimum of about 3.04-4 wt.% galactose (calculated based upon  minimum of 80% hydrolysis of lactose in  dairy material comprising 3.8-5 wt.% lactose wherein a lactose molecule comprises one 
Regarding claim 13, McCormick teaches the invention as disclosed above in claim 11, including the composition comprises: 0.5-12 wt.% protein ([0010]); 0.01-8 wt.% fat ([0009]); and a maximum of 0.76-1 wt.% lactose (calculated as described in claim 11).  
Regarding claim 15, McCormick teaches the invention as disclosed above in claim 11, including the fermented dairy composition comprises yogurt cultures ([0123]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US 2017/0181443) in view of IDFA (“Definitions”, International Dairy Foods Association, March 2017, < https://web.archive.org/web/20171210124623/www.idfa.org/news-views/media-kits/milk/definition>) as applied to claim 11 above, and further in view of Wolever (Wolever, T.M.S., “Yogurt is a Low-Glycemic Index Food”, 2017, The Journal of Nutrition, vol. 147 (Suppl), pages 1462S-7S).
Regarding claim 14, McCormick teaches the invention as disclosed above in claim 11, including the invention is produced from milk ([0101]) fermented with yogurt cultures ([0123]), which at least suggests that the composition is a yogurt.  It also teaches that the product is intended to be healthier for the consumers who ingest it ([0011]).  It does not teach the glycemic index of the product to be 14-40.
However, Wolever teaches that yogurt has a low glycemic index (page 1466S, col. 2, paragraph 3) which is defined as a glycemic index of 55 or less (page 1463S, col. 1, paragraph 3.
It would have been obvious for a person of ordinary skill in the art to have modified the product of McCormick to have a glycemic index of less than 55 as taught by Wolever.  Since McCormick discloses that the product is a yogurt, but does not disclose a glycemic value, a skilled practitioner would be motivated to consult an additional reference such as Wolever in order to determine a suitable glycemic index for a yogurt product, thereby rendering the glycemic index obvious. 

Response to Arguments
Claim Rejections – 35 U.S.C. §112(d) of claim 12: Applicant amended claim 12 to fully address the rejection therefore, the rejection of claim 12 is withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 2, and 4 over McCormick: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to require the sweetened dairy composition to comprise deactivated lactase enzyme.  Applicant argued that the McCormick reference does not teach or suggest the claimed ratios and the Examiner has not provided any factual basis for the assertion that the claimed sugar ratios and deactivated lactase enzyme would be present in the composition during the hydrolysis process disclosed in McCormick.  Applicant stated that McCormick does not and cannot teach a dairy product comprising a sweetened dairy composition comprising the claimed sugars and deactivated lactase enzyme as McCormick teaches away from such a composition by disclosing the hydrolysis of at least 80% of the lactose into glucose and galactose, as the lactose could 
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are taught by Holst as described above.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 3 over McCormick and IDFA: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that the Examiner’s premise that McCormick “at least suggests that the composition is a yogurt or cultured milk” is wrong as McCormick is directed to a “sweetened dairy product comprising a dairy material” and does not suggest anywhere that its sweetened dairy product is a yogurt or cultured milk.  Applicant argued that the only example provided by McCormick produces a strained dairy fermented product and an acid whey by-product of which neither suggests a yogurt or cultured milk and therefore, Examiner’s premise is false and thus, the conclusion is false.  Applicant stated that the skilled artisan would not have been motivated to consult an additional reference such as IDFA in order to determine a suitable MSNF content for a yogurt or cultured milk, contrary to Examiner’s assertion.  Applicant added that even if the product of McCormick was modified according to IDFA, modified McCormick still would not teach or suggest the composition of claim 3 since IDFA does not cure the aforementioned deficiencies of McCormick   (Applicant’s Remarks, page 6, paragraph 4- page 7, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 and claim 3 are taught by Holst as described above.  

Claim Rejections – 35 U.S.C. §103 of claim 5 over McCormick and Wolever: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that the Examiner’s premise that McCormick “at least suggests that the composition is a yogurt or cultured milk” is wrong as McCormick is directed to a “sweetened dairy product comprising a dairy material” and does not suggest anywhere that its sweetened dairy product is a yogurt or cultured milk.  Applicant argued that the only example provided by McCormick produces a strained dairy fermented product and an acid whey by-product of which neither suggests a yogurt or cultured milk and therefore, Examiner’s premise is false and thus, the conclusion is false.  Applicant stated that the skilled artisan would not have been motivated to consult an additional reference such as Wolever in order to determine a suitable glycemic index for a yogurt or cultured milk, contrary to Examiner’s assertion.  Applicant added that even if the product of McCormick was modified according to Wolever, modified McCormick still would not teach or suggest the composition of claim 5 since Wolever does not cure the aforementioned deficiencies of McCormick   (Applicant’s Remarks, page 7, paragraphs 3-5).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of amended claim 1 are taught by Holst as described above and the additional features of claim 5 are taught by the combination of Holst and Wolever.  Since Holst teaches that an object of the invention is to create a milk product that is healthier for consumers ([0011]), but does not disclose a glycemic value, a skilled practitioner would 

Claim Rejections – 35 U.S.C. §103 of claims 11, 12, and 15 over McCormick; claim 13 over McCormick and IDFA: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 11 to further require 8.0 to 14.0 wt. % MSNF, which was previously required by claim 13.  Applicant stated that the Examiner’s premise that McCormick “at least suggests that the composition is a yogurt or cultured milk” is wrong as McCormick is directed to a “sweetened dairy product comprising a dairy material” and does not suggest anywhere that its sweetened dairy product is a yogurt or cultured milk.  Applicant argued that the only example provided by McCormick produces a strained dairy fermented product and an acid whey by-product of which neither suggests a yogurt or cultured milk and therefore, Examiner’s premise is false and thus, the conclusion is false.  Applicant stated that the skilled artisan would not have been motivated to consult an additional reference such as IDFA in order to determine a suitable MSNF content for a yogurt or cultured milk, contrary to Examiner’s assertion (Applicant’s Remarks, page 7, paragraph 6- page 8, paragraph 1).
However, McCormick teaches that the composition is produced from milk ([0101]); is fermented with yogurt cultures ([0123]); and that the strained fermented dairy composition and the acid-whey byproduct are produced using method steps used to make “greek yogurts” ([0133]).  Furthermore, it is known in the art that “cultured milk” is merely milk fermented with lactic acid bacteria and that yogurt is a type of strained 

Claim Rejections – 35 U.S.C. §103 of claim 14 over McCormick and Wolever: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the Examiner’s premise that McCormick “at least suggests that the composition is a yogurt or cultured milk” is wrong as McCormick is directed to a “sweetened dairy product comprising a dairy material” and does not suggest anywhere that its sweetened dairy product is a yogurt or cultured milk.  Applicant argued that the only example provided by McCormick produces a strained dairy fermented product and an acid whey by-product of which neither suggests a yogurt or cultured milk and therefore, Examiner’s premise is false and thus, the conclusion is false.  Applicant stated that the skilled artisan would not have been motivated to consult an additional reference such as Wolever in order to determine a suitable glycemic index for a yogurt or cultured milk, contrary to Examiner’s assertion (Applicant’s Remarks, page 8, paragraphs 2-3).
However, McCormick teaches that the composition is produced from milk ([0101]); is fermented with yogurt cultures ([0123]); and that the strained fermented dairy composition and the acid-whey byproduct are produced using method steps used to make 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791